                Case 17-16090-LMI        Doc 139     Filed 12/17/18     Page 1 of 5



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

 In re:

 ANDREA COPELAND,                                       Case Number 17-16090-BKC-LMI
 SSN XXX.XX.7299                                        Chapter 13

       Debtor.
 _____________________________________/


   DEBTOR’S MOTION TO REINSTATE CHAPTER 13 CASE UNDER PROPOSED
                    MODIFIED CHAPTER 13 PLAN

          Debtor, ANDREA COPELAND, by and through undersigned counsel, files this Motion

to Reinstate Chapter 13 Case under Proposed Modified Chapter 13 Plan, and avers:

          1.     The Debtor filed this Chapter 13 Bankruptcy case on May 15, 2017.

          2.     An Order Confirming the Fourth Amended Plan was entered on May 11, 2018

                 [E.C.F. 123].

          3.     The Debtor’s confirmed plan provides for payments to the Town Park Plaza

                 North, the homeowner’s association for the Debtor’s homestead property.

          4.     The case was dismissed on November 31, 2018 due to Debtor’s failure to come

                 current with the plan payments.

          5.     The Debtor wishes to continue with the Chapter 13 case.

          6.     A proposed modified plan is being filed to bring the Debtor current.

          WHEREFORE, the Debtor respectfully requests that this court reinstate the Chapter 13

case, approve the third modified plan and for any other relief deemed just and proper in the

circumstances.
                  Case 17-16090-LMI              Doc 139    Filed 12/17/18       Page 2 of 5
Page 2.


                                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via
Regular U.S. Mail to all parties on the attached service list and via CM/ECF to all parties listed
below, this 17th day of December 2018.

   -      Nancy K. Neidich, Chapter 13 Trustee.
   -      Office of the US Trustee
   -      United States of America c/o Marlene A. Fernandez-Karavetos
   -      Deutsche Bank National Trust Company c/o April Harriott and Keith S. Labell

            CERTIFICATE PURSUANT TO
              LOCAL RULE 9011-4(B)                         KINGCADE & GARCIA, P.A
                                                           Counsel for the Debtor
               I HEREBY CERTIFY that I am                  Kingcade Building
          admitted to the Bar of the United States         1370 Coral Way ▪ Miami, Florida 33145-2960
          District Court for the Southern District of      WWW.MIAMIBANKRUPTCY.COM
          Florida and I am in compliance with the          Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
          additional qualifications to practice in
          this Court set forth in Local Rule 2090-
          1(A).
                                                           /s/ Timothy S. Kingcade, Esq.
                                                           x Timothy S. Kingcade, Esq., FBN 082309
                                                           □ Jessica L. McMaken, Esq., FBN 580163
Label Matrix for local noticing Case 17-16090-LMI      Doc
                                            DEUTSCHE BANK    139 TRUST
                                                          NATIONAL    Filed  12/17/18
                                                                         COMPANY        Page
                                                                                           Town3 Park
                                                                                                 of 5Plaza North Condominium Associatio
113C-1                                      c/o Keith Labell                                c/o Charles F. Otto, Esq.
Case 17-16090-LMI                           6409 Congress Ave.                              2699 Stirling Road
Southern District of Florida                Suite 100                                       Suite C-207
Miami                                       Boca Raton, FL 33487-2853                       Fort Lauderdale, FL 33312-6541
Mon Dec 17 14:30:17 EST 2018
Afni, Inc.                                  Aldridge Pite, LLp                              Brad K Cohen, MD
PO Box 3517                                 1615 S Congress Ave                             c/o Law Office of Maida Delgado, PA
Bloomington, IL 61702-3517                  #200                                            PO Box 823835
                                            Delray Beach, FL 33445-6326                     Pembroke Pines, FL 33082-3835


Checksystems                                   Child Support Enforcemment                   Convergent
7805 Hudson Rd                                 PO Box 8030                                  P.O. Box 9004
Saint Paul, MN 55125-1703                      Tallahassee, FL 32314-8030                   Renton, WA 98057-9004



Credit Management, LP                          Credit Management, LP                        Credit Protection Association
4200 International Pkwy                        The Offices of Credit Management, LP         POB 865005
Carrollton, TX 75007-1912                      Po Box 118288                                Orlando 32886-5005
                                               Carrolton, TX 75011-8288


DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRU   (p)INTERNAL REVENUE SERVICE                  Deutsche Bank National Trust
Attn: Cashiering Department                    CENTRALIZED INSOLVENCY OPERATIONS            1761 E Saint Andrew Place
1661 Worthington Road, Ste 100                 PO BOX 7346                                  Santa Ana, CA 92705-4934
West Palm Beach, FL 33409-6493                 PHILADELPHIA PA 19101-7346


Deutsche Bank National Trust Company, as Tru   (p)DIRECTV LLC                               ERC/Enhanced Recovery Corp
NovaStar Mortgage Funding Trust, Series        ATTN BANKRUPTCIES                            8014 Bayberry Rd
PO Box 24605                                   PO BOX 6550                                  Jacksonville, FL 32256-7412
West Palm Beach, FL 33416-4605                 GREENWOOD VILLAGE CO 80155-6550


Enhanced Recovery Corp                         Equifax                                      Experian
Attn:Client Services                           Po Box 740241                                Po Box 2002
8014 Bayberry Rd                               Atlanta, GA 30374-0241                       Allen, TX 75013-2002
Jacksonville, FL 32256-7412


Fed Loan Sevicing                              Fed Loan Sevicing                            First Federal Credit & Collections
Po Box 60610                                   Po Box 69184                                 24700 Chagrin Blvd
Harrisburg, PA 17106-0610                      Harrisburg, PA 17106-9184                    Suite 205
                                                                                            Cleveland, OH 44122-5662


First Federal Credit & Collections             First Premier Bank                           Florida Department Of Revenue
24700 Chagrin Blvd Ste 2                       3820 N Louise Ave                            5050 W Tennessee St
Cleveland, OH 44122-5662                       Sioux Falls, SD 57107-0145                   Tallahassee, FL 32399-0100



Fst Premier                                    Fst Premier                                  IC Systems, Inc
601 S Minneapolis Ave                          601 S Minnesota Ave                          444 Highway 96 East
Sioux Falls, SD 57104                          Sioux Falls, SD 57104-4824                   St Paul, MN 55127-2557
IC Systems, Inc                   Case 17-16090-LMI      DocBankruptcy
                                              IRS Centralized 139 Filed      12/17/18
                                                                       Department                   Page  4 of
                                                                                                       (p)JC    5
                                                                                                             CHRISTENSEN & ASSOC
Po Box 64378                                        POB 7346                                             PO BOX 519
Saint Paul, MN 55164-0378                           Philadelphia, PA 19101-7346                          SAUK RAPIDS MN 56379-0519



Jeffersoin Capital Systems, LLC                     LGBS, LLP                                            LVNV Funding, LLC its successors and assigns
16 McLelan Road                                     POB 702118                                           assignee of Arrow Financial Services,
Saint Cloud, MN 56303-2198                          San Antonio, TX 78270-2118                           LLC
                                                                                                         Resurgent Capital Services
                                                                                                         PO Box 10587
                                                                                                         Greenville, SC 29603-0587
Miami-Dade Expressway Authority                     Ocean Harbor Casualty Insurance                      Ocean Harbor Casualty Insurance Co. c/o ESSI
PO BOX 22826                                        C/O Executive Harbor Casualty Insurance              P.O. BOX 961270
HIALEAH, FL 33002-2826                              PO Box 961270                                        Miami, FL 33296-1270
                                                    Miami, FL 33296-1270


Octavio Luis Martinez, Esq.                         Ocwen Loan Servicing, Llc                            Ocwen Loan Servicing, Llc
PO Box 961270                                       1661 Worthington Rd                                  Attn: Research/Bankruptcy
Miami, FL 33296-1270                                West Palm Beach, FL 33409-6493                       1661 Worthington Rd Ste 100
                                                                                                         West Palm Bch, FL 33409-6493


Office of the US Trustee                            RJM Acq, LLc                                         Radiology of MSMC, LLC
51 S.W. 1st Ave.                                    575 Underhill Blvd, # 224                            POB 11550
Suite 1204                                          Syosset, NY 11791-3416                               Miami, FL 33101-1550
Miami, FL 33130-1614


Saxon Mortgage Service                              Stellar Recovery, Inc.                               Sterling Emergency Services of Mia
Po Box 161489                                       1327 Highway 2 W, Ste 100                            4300 Alton Rd
Fort Worth, TX 76161-1489                           Kalispell, MT 59901-3413                             Miami Beach, FL 33140-2948



Town Park Plaza North                               Transunion                                           U.S. Department of Education
Condominium Association, Inc.                       Po Box 1000                                          C/O FedLoan Servicing
c/o Straley & Otto, PA                              Chester, PA 19016-1000                               P.O. Box 69184
2699 Stirling Rd, Ste C-207                                                                              Harrisburg, PA 17106-9184
Fort Lauderdale, FL 33312-6541

Andrea Copeland                                     Nancy K. Neidich                                     Timothy S Kingcade Esq
1940 NW 4th Ct., Unit 15                            www.ch13miami.com                                    1370 Coral Way
Miami, FL 33136-1251                                POB 279806                                           Miami, FL 33145-2960
                                                    Miramar, FL 33027-9806




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Department of the Treasury                          Direct TV                                            J.C. Christensen and Associates, Inc.
Po Box 21126                                        PO Box 78626                                         P.O. Box 519
Philadelphia, PA 19114                              Mariposa                                             Sauk Rapids, MN 56379
                                                    Phoenix, AZ 85062
                                 Case 17-16090-LMI             Doc 139        Filed 12/17/18        Page 5 of 5


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)United States of America, (I.R.S.)               (u)Miami                                             End of Label Matrix
                                                                                                         Mailable recipients     53
                                                                                                         Bypassed recipients      2
                                                                                                         Total                   55
